DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-2, 4-7, 9-14, 16-17, 20 (renumbered 1-15) are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent Claim 1 is allowable over the prior of record since the cited references, in particular Morrison et al. (US 2017/0038855), Liao et al. (US 2016/0358725), Niu et al. (US 2017/0076880), taken alone or in combination do not teach or suggest an information handling system comprising wherein the keyboard further comprises: a support plate; and a membrane disposed on the support plate and operable to detect key presses at the input plane; wherein the lattice is disposed between the membrane and the plural keys; and wherein the keyboard has a front side, keys disposed at the front side having the beveled perimeter only at inner sides and an extended face at the front side, the lattice disposed at the beveled perimeter and not at the front side, in combination with the other limitations in the claim.
Independent Claim 10 is allowable over the prior of record since the cited references, in particular Morrison et al. (US 2017/0038855), Liao et al. (US 2016/0358725), Niu et al. (US 2017/0076880), taken alone or in combination do not teach or suggest a method comprising the beveled perimeters disposed over the lattice to align upper surface perimeters of the plural keys adjacent to each other thereby hiding the lattice from view above the plural keys; forming a front row of the plural keys to an extended face at a front side and the beveled perimeters at inner sides; and forming the lattice to have a raised surface in an interior portion and a flat surface at a front portion, in combination with the other limitations in the claim.

Independent Claim 10 is allowable over the prior of record since the cited references, in particular Morrison et al. (US 2017/0038855), Liao et al. (US 2016/0358725), Niu et al. (US 2017/0076880), taken alone or in combination do not teach or suggest a keyboard comprising a lattice having plural openings defined by lines of material raised relative to the support plate, each opening aligned with one or more of the plural keys, the lines each aligned between adjacent keys and under the bevel feature of both of the adjacent keys, the lattice lines disposed under the bevel feature are substantially hidden when viewed from a top surface of the plural keys, a front row of the plural keys have an extended front face at the bottom surface and the bevel feature around the -4-dc-121094-01 responsefinal oa docxApplication No.: 17/143,861PATENTremainder of the bottom surface perimeter and the lattice terminates without extending under the front face, in combination with the other limitations in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISMERY E. MERCEDES whose telephone number is (571)272-7558. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DISMERY MERCEDES/Primary Examiner, Art Unit 2627